Exhibit 10.3

 

EXECUTION COPY

 

FIRST AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of September 20, 2013, is entered into among CLOUD PEAK ENERGY RECEIVABLES
LLC, a Delaware limited liability company, as seller (the “Seller”), CLOUD PEAK
ENERGY RESOURCES LLC, a Delaware limited liability company (together with its
successors and permitted assigns, “Cloud Peak”), as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), the various Conduit Purchasers, Related Committed Purchasers
and Purchaser Agents party hereto, MARKET STREET FUNDING LLC (“Market Street”),
as Assignor (as defined below), and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”) and as Assignee (as defined below).

 

RECITALS

 

1.                                      The parties hereto are parties to that
certain Receivables Purchase Agreement, dated as of February 11, 2013 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Agreement”).

 

2.                                      Concurrently herewith, the Seller, the
Servicer, each Purchaser Agent and the Administrator are entering into that
certain Amended and Restated Fee Letter (the “Fee Letter”), dated as of the date
hereof.

 

3.                                      Market Street, as the assignor (in such
capacity, the “Assignor”), desires to sell, assign and delegate to PNC, as the
assignee (in such capacity, the “Assignee”), all of the Assignor’s rights under,
interest in, title to and obligations under the Agreement and the other
Transaction Documents (collectively, the “Assigned Documents”), and the Assignee
desires to purchase and assume from the Assignor all of the Assignor’s rights
under, interest in, title to and obligations under the Assigned Documents.

 

4.                                      After giving effect to the assignment
and assumption contemplated in Section 2 of this Amendment, each of the parties
hereto desires that Market Street cease to be a party to the Agreement and each
of the other Assigned Documents to which it is a party and to be discharged from
its duties and obligations as a Purchaser or otherwise under the Agreement and
each of the other Assigned Documents.

 

5.                                      The parties hereto desire to amend the
Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Certain Defined Terms.  Capitalized terms
that are used but not defined herein shall have the meanings set forth in, or by
reference in, the Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Assignment and Assumption.

 

(a)                                 Sale and Assignment by Assignor to
Assignee.  At or before 2:00 pm (New York time) on the date hereof, the Assignee
shall pay to the Assignor, in immediately available funds, (i) the amount set
forth on Schedule I hereto (such amount, the “Capital Payment”) representing
100.00% of the aggregate Capital of the Assignor under the Agreement on the date
hereof and (ii) the amount set forth on Schedule I hereto representing all
accrued but unpaid (whether or not then due) Discount, Fees and other costs and
expenses payable in respect of such Capital to but excluding the date hereof
(such amount, the “CP Costs and Other Costs”; together with the Capital Payment,
collectively, the “Payoff Amount”).  Upon the Assignor’s receipt of the Payoff
Amount in its entirety, the Assignor hereby sells, transfers, assigns and
delegates to the Assignee, without recourse, representation or warranty except
as otherwise provided herein, and the Assignee hereby irrevocably purchases,
receives, accepts and assumes from the Assignor, all of the Assignor’s rights
under, interest in, title to and all its obligations under the Agreement and the
other Assigned Documents.  Without limiting the generality of the foregoing, the
Assignor hereby assigns to the Assignee all of its right, title and interest in
the Purchased Interest.

 

Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions set
forth on Schedule II hereto.

 

(b)                                 Removal of Assignor.  From and after the
Effective Date (as defined below), the Assignor shall cease to be a party to the
Agreement and each of the other Assigned Documents to which it was a party and
shall no longer have any rights or obligations under the Agreement or any other
Assigned Document (other than such rights which by their express terms survive
termination thereof).

 

(c)                                  Acknowledgement and Agreement.  Each of the
parties and signatories hereto (i) hereby acknowledges and agrees to the sale,
assignment and assumption set forth in clause (a) above, (ii) expressly waives
any notice or other applicable requirements set forth in any Transaction
Document as a prerequisite or condition precedent to such sale, assignment and
assumption (other than as set forth herein) and (iii) acknowledges and agrees
that this Section 2 is in form and substance substantially similar to a Transfer
Supplement.

 

SECTION 3.                            Joinder.

 

(a)                                 PNC as a Related Committed Purchaser. From
and after the date hereof, PNC shall be a Related Committed Purchaser party to
the Agreement for all purposes thereof and of the other Transaction Documents as
if PNC were an original party to the Agreement in such capacity, and PNC assumes
all related rights and agrees to be bound by all of the terms and provisions
applicable to Related Committed Purchasers contained in the Agreement and the
other Transaction Documents.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Appointment of PNC as Purchaser Agent of
PNC’s Purchaser Group.  PNC hereby designates itself as, and PNC hereby agrees
to perform the duties and obligations of, the Purchaser Agent for PNC’s
Purchaser Group.  From and after the date hereof, PNC shall be a Purchaser Agent
party to the Agreement, for all purposes of the Agreement and the other
Transaction Documents as if PNC were an original party to the Agreement in such
capacity, and PNC assumes all related rights and agrees to be bound by all of
the terms and provisions applicable to Purchaser Agents contained in the
Agreement and the other Transaction Documents.

 

(c)                                  Commitment.  The Commitment of PNC under
the Agreement as a Related Committed Purchaser shall be the applicable amount
set forth on Exhibit B hereto.

 

(d)                                 Consent to Joinder. Each of the parties
hereto consents to the foregoing joinder of PNC as a party to the Agreement in
the capacities of a Related Committed Purchaser and Purchaser Agent, and any
otherwise applicable conditions precedent thereto under the Agreement and the
other Transactions Documents (other than as set forth herein) are hereby waived.

 

SECTION 4.                            Amendments to the Agreement.  The
Agreement is hereby amended as follows:

 

(a)                                 The following new Section 1.1(c) is hereby
added to the Agreement immediately following existing Section 1.1(b):

 

(c)                                  Each of the parties hereto hereby
acknowledges and agrees that from and after the First Amendment Effective Date,
the Purchaser Group that includes PNC, as a Purchaser Agent and as a Purchaser,
shall not include a Conduit Purchaser, and each request by the Seller for
ratable Purchases by the Conduit Purchasers pursuant to Section 1.1(a)(x) shall
be deemed to be a request that the Related Committed Purchasers in PNC’s
Purchaser Group make their ratable share of such Purchases.

 

(b)                                 Section 1.6(b) of the Agreement is hereby
amended by replacing the term “Euro-Rate” where it appears therein with the
phrase “Euro-Rate or LMIR”.

 

(c)                                  Section 1.8(a)(i) of the Agreement is
hereby amended by replacing the term “Euro-Rate” where it appears therein with
the phrase “Euro-Rate or LMIR”.

 

(d)                                 Section 1.11 of the Agreement is hereby
replaced in its entirety with the following:

 

Section 1.11   Inability to Determine Euro-Rate or LMIR.

 

(a)                                 If the Administrator (or any Purchaser
Agent) determines before the first day of any Settlement Period (or solely with
respect to LMIR, on any day) (which determination shall be final and conclusive)
that, by reason of circumstances affecting the interbank eurodollar market

 

3

--------------------------------------------------------------------------------


 

generally, (i) deposits in dollars (in the relevant amounts for such Settlement
Period) are not being offered to banks in the interbank eurodollar market for
such Settlement Period, (ii) adequate means do not exist for ascertaining the
Euro-Rate or LMIR for such Settlement Period (or portion thereof) or (iii) the
Euro-Rate or LMIR does not accurately reflect the cost to any Purchaser (as
determined by the related Purchaser or the applicable Purchaser Agent) of
maintaining any Portion of Capital during such Settlement Period (or portion
thereof), then the Administrator shall give notice thereof to the Seller. 
Thereafter, until the Administrator or such Purchaser Agent notifies the Seller
that the circumstances giving rise to such suspension no longer exist, (a) no
Portion of Capital shall be funded at the Alternate Rate determined by reference
to the Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of
Capital then funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR shall, on the last day of the then current Settlement Period
(or solely with respect to LMIR, immediately), be converted to the Alternate
Rate determined by reference to the Base Rate.

 

(b)                                 If, on or before the first day of any
Settlement Period (or solely with respect to LMIR, on any day), the
Administrator shall have been notified by any Affected Person that such Affected
Person has determined (which determination shall be final and conclusive) that
any Change in Law, or compliance by such Affected Person with any Change in Law,
shall make it unlawful or impossible for such Affected Person to fund or
maintain any Portion of Capital at the Alternate Rate and based upon the
Euro-Rate or LMIR, the Administrator shall notify the Seller thereof.  Upon
receipt of such notice, until the Administrator notifies the Seller that the
circumstances giving rise to such determination no longer apply, (a) no Portion
of Capital shall be funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate or
LMIR shall be converted to the Alternate Rate determined by reference to the
Base Rate either (i) on the last day of the then current Settlement Period (or
solely with respect to LMIR, immediately) if such Affected Person may lawfully
continue to maintain such Portion of Capital at the Alternate Rate determined by
reference to the Euro-Rate or LMIR to such day, or (ii) immediately, if such
Affected Person may not lawfully continue to maintain such Portion of Capital at
the Alternate Rate determined by reference to the Euro-Rate or LMIR to such day.

 

(e)                                  The following new defined terms and
definitions thereof are hereby added to Exhibit I to the Agreement in
appropriate alphabetical order:

 

“LMIR” means for any day during any Settlement Period, the one-month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from

 

4

--------------------------------------------------------------------------------


 

time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Administrator from another recognized source for interbank quotation), in each
case, changing when and as such rate changes.

 

“First Amendment Effective Date” means the date on which that certain First
Amendment to this Agreement, dated as of September 20, 2013, becomes effective
in accordance with its terms.

 

(f)                                   The definition of “Alternate Rate” set
forth in Exhibit I to the Agreement is replaced in its entirety with the
following:

 

“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes, means an
interest rate per annum equal to: (i) solely with respect to PNC, as a
Purchaser, (a) the daily average LMIR for such Settlement Period or (b) if LMIR
is unavailable pursuant to Section 1.11, the daily average Base Rate for such
Settlement Period or (ii) with respect to any Purchaser other than PNC, the
greater of: (a) the sum of the Applicable Margin plus the Euro-Rate for such
Settlement Period and (b) the daily average Base Rate for such Settlement
Period; provided, however, that the “Alternate Rate” for any day while a
Termination Event has occurred and is continuing shall be an interest rate per
annum equal to the sum of 2.00% per annum plus the greater of (i) the Base Rate
in effect on such day and (ii) the Euro-Rate at such time.

 

(g)                                  The definition of “Business Day” set forth
in Exhibit I to the Agreement is replaced in its entirety with the following:

 

“Business Day” means any day (other than a Saturday or Sunday) on which: 
(a) banks are not authorized or required to close in Broomfield, Colorado,
Gillette, Wyoming, Pittsburgh, Pennsylvania, or New York City, New York, and
(b) if this definition of “Business Day” is utilized in connection with the
Euro-Rate or LMIR, dealings are carried out in the London interbank market.

 

(h)                                 The definition “Year” set forth in the
definition of “Discount” set forth in Exhibit I to the Agreement is hereby
amended by replacing the term “Euro-Rate” where it appears therein with the
phrase “Euro-Rate or LMIR”.

 

5

--------------------------------------------------------------------------------


 

(i)                                     The definition of “Purchaser Group” set
forth in Exhibit I to the Agreement is replaced in its entirety with the
following:

 

“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers and related
Purchaser Agent and (ii) for PNC, PNC, as a Purchaser Agent and a Related
Committed Purchaser.

 

(j)                                    Schedule V to the Agreement is hereby
replaced in its entirety with Exhibit A attached hereto.

 

(k)                                 Schedule VI to the Agreement is hereby
replaced in its entirety with Exhibit B attached hereto.

 

SECTION 5.                            Representations and Warranties.  Each of
the Seller and the Servicer hereby represents and warrants to the Administrator,
the Purchaser Agents and the Purchasers as follows:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by such Person in the Agreement and each of
the other Transaction Documents are true and correct as of the date hereof and
after giving effect to this Amendment (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment and the Agreement, as amended hereby, are within each of
its organizational powers and have been duly authorized by all necessary action
on its part.  This Amendment and the Agreement, as amended hereby, are such
Person’s valid and legally binding obligations, enforceable in accordance with
their respective terms.

 

(c)                                  No Default. Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Termination Event or Unmatured Termination Event exists or shall exist.

 

SECTION 6.                            Effect of Amendment; Ratification.  All
provisions of the Agreement, as expressly amended and modified by this
Amendment, shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein” or words of similar effect, in each case referring to the Agreement
shall be deemed to be references to the Agreement as amended by this Amendment. 
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Agreement other than as specifically
set forth herein.  The Agreement, as amended by this Amendment, is hereby
ratified and confirmed in all respects.

 

6

--------------------------------------------------------------------------------


 

SECTION 7.                            Effectiveness.  This Amendment shall
become effective as of the date (such date, the “Effective Date”) upon which
each of the following conditions precedent have been satisfied: (I) receipt by
the Administrator of duly executed counterparts of each of (a) this Amendment
and (b) the Fee Letter and (II) the Assignor shall have received the Payoff
Amount in its entirety in accordance with Section 2 of this Amendment.

 

SECTION 8.                            Costs and Expenses.  Each of the parties
hereto hereby agrees (a) to be solely responsible for any costs and expenses
(including Attorney Costs) incurred by such Person in connection with the
preparation, execution and delivery of this Amendment and (b) that neither the
Seller nor the Servicer shall be responsible for the payment of any rating
agency fees (or any portion thereof) incurred by Market Street on or after the
date hereof.

 

SECTION 9.                            No Proceedings.  Each of the parties
hereto hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, Market Street any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by Market Street is paid in
full.  The provisions of this Section 9 shall survive any termination of the
Agreement.

 

SECTION 10.                     Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute but one and the same instrument. 
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 11.                     GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

 

SECTION 12.                     Section Headings.  The various headings of this
Amendment are included for convenience only and shall not affect the meaning or
interpretation of this Amendment, the Agreement or any provision hereof or
thereof.

 

SECTION 13.                     Successors and Assigns.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

SECTION 14.                     Severability. Each provision of this Amendment
shall be severable from every other provision of this Amendment for the purpose
of determining the legal enforceability of any provision hereof, and the
unenforceability of one or more provisions of this Amendment in one jurisdiction
shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

SECTION 15.                     Transaction Document.  This Amendment shall be
deemed to be a Transaction Document for all purposes of the Agreement and each
other Transaction Document.

 

7

--------------------------------------------------------------------------------


 

SECTION 16.                     Ratification.  After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

CLOUD PEAK ENERGY RECEIVABLES LLC, as Seller

 

 

 

 

 

By:

/s/ Girish Hemrajani

 

Name:

Girish Hemrajani

 

Title:

V.P. — Treasurer

 

First Amendment to RPA

(Cloud Peak)

 

S-1

--------------------------------------------------------------------------------


 

 

CLOUD PEAK ENERGY RESOURCES LLC,

 

as Servicer and as Guarantor

 

 

 

 

 

By:

/s/ Girish Hemrajani

 

Name:

Girish Hemrajani

 

Title:

V.P. — Treasurer

 

First Amendment to RPA

(Cloud Peak)

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

First Amendment to RPA

(Cloud Peak)

 

S-3

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC,

 

as Assignor

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name:

 Doris J. Hearn

 

Title:

Vice President

 

First Amendment to RPA

(Cloud Peak)

 

S-4

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION’S PURCHASER GROUP:

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Purchaser Agent, as the Related Committed Purchaser for its Purchaser Group
and as Assignee

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

First Amendment to RPA

(Cloud Peak)

 

S-5

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC’S PURCHASER GROUP:

 

 

 

ATLANTIC ASSET SECURITIZATION LLC,

 

as a Conduit Purchaser

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name:

Sam Pilcer

 

Title:

Managing Director

 

First Amendment to RPA

(Cloud Peak)

 

S-6

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as the Related Committed
Purchaser and Purchaser Agent for Atlantic Asset Securitization LLC’s Purchaser
Group

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

By:

/s/ Sam Pilcer

 

Name:

Sam Pilcer

 

Title:

Managing Director

 

First Amendment to RPA

(Cloud Peak)

 

S-7

--------------------------------------------------------------------------------